PER CURIAM.
Isaac Brooks (Brooks) appeals the trial court’s order denying his 3.800(a) motion to correct an illegal sentence. We reverse.
The state concedes that the trial court erred in departing from the recommended guidelines sentence by more than the one-cell bump up permitted by Florida Rule of Criminal Procedure 3.701(d)(14). Furthermore, Brooks is correct in asserting that he is entitled to credit for his gain time earned while incarcerated. State v. Green, 547 So.2d 925 (Fla.1989). Thus, the denial of Brooks’ motion to correct illegal sentence is reversed. The case is remanded to the trial court for sentencing within the recommended guidelines score plus the one-cell bump up and credit for gain time when computing time served.
REVERSED AND REMANDED.
GUNTHER, STONE and POLEN, JJ., concur.